          Case 1:14-cv-06228-VSB-DCF Document 659 Filed 07/21/21 Page 1 of 2
                                                Law Offices of
                                     MILLER & AXLINE
                                           A Professional Corporation

DUANE C. MILLER
MICHAEL AXLINE                                                            BRYAN BARNHART
TRACEY L. O’REILLY                                                        DAVE E. BLUM
DANIEL BOONE                                                              MOLLY MCGINLEY HAN
JUSTIN MASSEY                                                             CONNOR SHEEDY


                                                    July 21, 2021

VIA ECF

The Honorable Debra Freeman
United States Magistrate Judge
U.S. District Court Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007


Re:        In re Methyl Tertiary Butyl Ether (MTBE) Products Liability Litigation, MDL 1358
           Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al.,
           Case No. 1:14-cv-06228
           Re: Discovery schedule relating to ECF 624

Dear Judge Freeman:

         Following the conference with the Court on 6/16/2021, the parties met and conferred and
agreed upon the following schedule with respect to the Commonwealth’s Revised Responses to
Requests for Admission Regarding Air Quality and Ethanol which was the subject of ECF 624,
subject to the Court’s approval:
      •    July 26: Plaintiff to revise its responses to the Air Quality RFAs consistent with the
           direction provided by the Court at the hearing on 6/16.

      •    July 28-August 4: Parties to meet and confer regarding issues in plaintiff’s revised
           responses, if any.

      •    August 6: Defendants to propound follow-on discovery and/or file further motion to
           compel after a meaningful meet and confer on outstanding issues (if any).

      •    August 20: Plaintiff to file opposition to further motion to compel (if any).



             1050 Fulton Avenue, Suite 100, Sacramento, CA 95825-4225; Telephone: (916) 488-6688
                           Facsimile: (916) 488-4288; Email: toxictorts@toxictorts.org
       Case 1:14-cv-06228-VSB-DCF Document 659 Filed 07/21/21 Page 2 of 2
Hon. Debra C. Freeman
July 21, 2021
Page 2
______________________

   •    September 3: Plaintiff to respond to defendants’ follow-on discovery and Defendants to
        serve reply in support of any further motion to compel.



                                                   Respectfully submitted,

                                                   s/ Molly McGinley Han

                                                   Molly McGinley Han



Cc: All Counsel of Record (via FSX)
